Citation Nr: 0020477	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  96-42 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a respiratory disorder 
to include bronchitis as a result of exposure to Agent Orange 
in service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to February 
1972. 

The appeal arises from the June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., denying service connection for a 
respiratory disorder to include bronchitis as a result of 
exposure to Agent Orange in service. 

The veteran testified before a hearing officer at the RO in 
October 1997.  A transcript of that hearing is included in 
the claims folder.  


REMAND

The veteran contends that he had developed a respiratory 
disorder as a result of exposure to Agent Orange in service.  

The claims folder contains private treatment records with the 
Kaiser health maintenance organization (HMO) dated from 1992 
to 1994.  Over this period, related medical records variously 
included assessments of bronchospasm, sinusitis, acute 
bronchospasm, recurrent sinusitis and bronchitis, and non-
allergic bronchial hypersensitivity.  

Sinus surgery was performed at a facility under Kaiser in 
November 1993 for removal of extensive polypoid mucosa 
throughout the ethmoid and sphenoid sinuses on both the left 
and right sides.  

A February 1995 VA outpatient treatment record notes 
complaints of fatigue, shortness of breath, and a productive 
cough for the prior three years.  

A March 1995 VA outpatient treatment record reveals that the 
examiner assessed unexplained cough, bronchorrhea, and 
nocturnal wheezing.

In a May 1995 VA outpatient treatment record the examiner 
assessed a cough with copious, occasionally purulent sputum, 
probably secondary to chronic sinusitis.  

At a September 1997 VA ear nose and throat outpatient 
treatment, the veteran reported that he had increased 
symptoms in winter, particularly in cold, dry weather.  

In a March 1995 submission, the veteran stated that he was 
exposed to Agent Orange during service in Vietnam while on a 
reconnaissance mission to Fire Base Rifle in 1971, when he 
and fellow service personnel in the field were exposed to 
aerial spraying.  He reported that the forest was observed to 
have wilted the morning following that spraying.  The veteran 
reported having bronchial problems beginning in 1991, with 
deterioration of his health thereafter.  

At an October 1997 RO hearing the veteran testified that he 
had a respiratory and sinus disorder of unknown diagnosis, 
which began with his getting colds post service, and resulted 
in his having non-acute bronchitis for the past eleven years, 
with much wheezing.  He added that he tested negative for 
asthma.  

After the RO hearing, the RO obtained additional VA medical 
records covering the veteran's treatment for respiratory 
symptoms through September 1997. 

The veteran's representative in a VA Form 646 in June 2000 
noted that the veteran had not been afforded an Agent Orange 
Registry Examination.  M21-1, Part III, par. 5.10 was 
recently revised.  (See Change 74 - April 30, 1999.)  Par. 
5.10a still provides that the veteran should have received a 
letter informing him of the right to report for a VA 
herbicide examination.  The record is unclear as to whether 
the veteran was provided with such notification.   There is a 
computer generated document in the claims folder indicating 
that an Agent Orange examination had been cancelled by the VA 
medical facility in May 1995 due to an undelivered 
notification.  A copy of the letter from the VA medical 
facility notifying the veteran of the date, time, and place 
to report for the examination is not in the claims folder.  

The Board has further noted that in the veteran's statement 
on appeal in July 1996 he requested a Board hearing in 
Washington, D.C.  He was accorded an RO hearing at the 
Washington, D.C. RO.  The Board will endeavor to clarify this 
matter in this remand.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The veteran should be afforded an 
Agent Orange Registry Examination, 
pursuant to M21-1, Part III, par. 5.10.  
A copy of the letter from the VA medical 
facility notifying the veteran of the 
date, time, and place to report for the 
examination must be obtained for 
inclusion in the claims folder.  If the 
veteran reports for the examination, the 
examination report should be placed in 
the claims folder. 

2.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
respiratory disorder, to include 
bronchitis, as a result of exposure to 
Agent Orange.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.  Further, if 
the benefit sought on appeal is not 
granted and the case is returned to the 
Board for further appellate 
consideration, it is requested that the 
veteran and/or his representative advise 
whether they wish to have a Board 
hearing in Washington, D.C..  If a Board 
hearing is not waived, one will be 
scheduled in the event the case is 
returned to the Board for further 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




